DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 10-18 are presented for examination.
3.	The Terminal Disclaimer (TD) filed on 03/18/2022 has been received and fully considered; it has been approved. 
EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.1	Authorization for this examiner’s amendment was given in a telephone interview with Chien-Ju Alice Chang (Reg. No. 65,914) on 03/17/2022.
4.2	The application is amended as follow:
Claim 10. 	(Currently Amended) Computer implemented method for simulating a behavior of a knitted fabric at yarn level, the method comprising: 
retrieving structural information of a knitted fabric comprising a plurality of stitches, a stitch comprising at least a first yarn connected to a second yarn through one or more loops, the first and the second yarns in contact with each other between a first contact point and a second contact point, said structural information comprising a computer readable representation of a layout of the knitted fabric including information about the one or more loops in the plurality of stiches, wherein the structural information of the knitted fabric includes a stitch wrapping stiffness (Ky), wherein the wrapping forces at each stitch contact includes a computation of an elastic potential V according to the following equation: 
    PNG
    media_image1.png
    51
    181
    media_image1.png
    Greyscale
wherein ψ is a wrapping angle, ψo is a rest angle and L is a rest length of the stitch contact; 
representing each stitch using a model comprising at least the two contact points, wherein the model for each contact point comprises a 3D position coordinate representing a position of the contact point within the simulated knitted fabric and two sliding coordinates representing changes in position of the contact point along the first yarn and along the second yarn during the simulation; 
measuring forces on each contact point based on a force model, the forces being measured on both the 3D position coordinate and the sliding coordinates of the contact point, the force model comprising wrapping forces to capture an interaction of the yarns at the stitches;
calculating a movement of each contact point at a plurality of time steps during the simulation based on equations of motion that account for a mass density distributed uniformly along the yarns, the measured forces, and a set of boundary conditions applied at the plurality of time steps; and 
providing a computer graphic output of a yarn-level representation of the knitted fabric comprising a nonlinear deformation resulting from the forces.





Claim 17. 	(Currently Amended) A system for simulating a behavior of a knitted fabric at yarn level, the system comprising: 
a data storage configured to store structural information of the knitted fabric, the structural information comprising a layout of the knitted fabric, a density of stitches, and a type of stitch; and 
a processor configured to: 
retrieve the structural information of the knitted fabric, the knitted fabric comprising a plurality of stitches, a stitch comprising at least a first yarn connected to a second yarn through one or more loops, the first and the second yarns in contact with each other between a first contact point and a second contact point, said structural information comprising a computer readable representation of a layout of the knitted fabric including information about the one or more loops in the plurality of stiches, wherein the structural information of the knitted fabric includes a stitch wrapping stiffness (Ky), wherein the wrapping forces at each stitch contact includes a computation of an elastic potential V according to the following equation: 
    PNG
    media_image1.png
    51
    181
    media_image1.png
    Greyscale
wherein ψ is a wrapping angle, ψo is a rest angle and L is a rest length of the stitch contact; 
represent each stitch using a model comprising at least the two contact points, wherein the model for each contact point comprises a 3D position coordinate representing a position of the contact point within the simulated knitted fabric and two sliding coordinates representing changes in position of the contact point along the first yarn and along the second yarn during the simulation; 

calculate a movement of each contact point at a plurality of time steps during the simulation based on equations of motion that account for a mass density distributed uniformly along the yarns, the measured forces, and a set of boundary conditions applied at the plurality of time steps; and 
provide a computer graphic output of a yarn-level representation of the knitted fabric comprising a nonlinear deformation resulting from the forces.
Allowable Subject Matter
5.	Claims 10-18 are allowed.
5.0	The following is an examiner’s statement of reasons for allowance: 
5.1	In view of the Terminal Disclaimer (TD) filed on 03/18/2022 along with the attached Examiner’s amendment above, the claims are allowed for the same reason set forth in the parent’s application 15/744,643 mailed on 06/22/2020, as neither of the cited references taken either alone or in combination with the prior art of record discloses the instant claims, as specifically shown in the amended claims; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record.  
5.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        March 18, 2022